DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 1
-- a storage device storing primary Operating System (OS) information for providing a [[an]] primary OS; --
Claim 14
-- unlocking 
Claim 19
-- 19.    The method of claim 18 [[14]], wherein the BIOS storage system is a Serial Peripheral Interface (SPI) storage device. --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070005951 A1 - hereinafter "Davis", in view of US 20150121028 A1 - hereinafter "Gupta", in view of US 20100106928 A1 - hereinafter "Toda", and in view of US 20110307709 A1- hereinafter "Cox".

With respect to claim 1, Davis teaches,
A secondary Operating System (OS) device unlocking system, comprising:
a key management system; and - "non-volatile solid state memory" [002]
a [[server]] device that is coupled to the key management system via a network; wherein the [[server]] device includes: - "When a personal computer is turned on, a basic input-output system (BIOS) that is stored in non-volatile solid state memory of the computer is invoked to begin what is known as a "boot" process, in which various initialization chores are undertaken." [0002]; Fig. 1
a storage device storing primary Operating System (OS) information for providing an primary OS; - "In any case, in accordance with principles known in the art, during power-on the processor 12 executes a basic input/output system (BIOS) program that may be stored in the memory 18, to load an operating system in the hard disk drive 40 into the memory 18." [0018]; Fig. 1
a Basic Input/Output System (BIOS) that is coupled to the storage device [[and the remote access controller]], wherein the BIOS is configured, during [[server]] device initialization operations, to: - "In any case, in accordance with principles known in the art, during power-on the processor 12 executes a basic input/output system (BIOS) program that may be stored in the memory 18, to load an operating system in the hard disk drive 40 into the memory 18." [0018]; Fig. 1
send, [[to the remote access controller device]], a request to unlock the storage device using a storage device locking key stored in the key management system; - "In response, the logic moves to block 54, wherein the BIOS is executed to retrieve the power-on password from solid state memory in, e.g., a trusted platform module of the computer, or in the non-volatile memory (key management system), or in CMOS, etc. If, at decision diamond 56, it is determined that the HDD is not locked with an HDD password, the logic accesses the secure O.S. on the HDD at block 58 and subsequently operates in accordance with secure O.S. procedures known in the art. On the other hand, when the HDD is protected by an HDD password (key), the logic flows to block 60 to send the power-on password to the HDD." [0021]; Fig. 2. "In one non-limiting implementation, the power-on password and HDD password are the same..." [0022]
retrieve, in response to the storage device not being unlocked, secondary OS information for providing a secondary OS; - "The In contrast, if the HDD cannot be unlocked at decision diamond 62, alternate sources of the secure O.S. are accessed at block 66. For instance, the BIOS may be executed to locate the secure O.S. (secondary OS) on an optical disk in the optical drive 42 (FIG. 1), or on a network over the modem 44 (FIG. 1). The network can be accessed using the "preboot execution environment" (PXE) function of the BIOS." [0023]. Secure O.S. instructions are interpreted as secondary OS information.
boot using the secondary OS information to provide the secondary OS that is configured to: - "The present invention recognizes that a secure O.S. can be booted from an optical disk in an optical disk drive or from a remote storage over a network..." [0005]. Secure O.S. instructions are interpreted as secondary OS information.
retrieve the storage device locking key; - "The secure O.S. may then be used for various purposes known in the art, such as resetting the power-on password in response to a successful reply to a challenge." [0023]. "In one non-limiting implementation, the power-on password and HDD password (key) are the same..." [0022]
retrieve, [[following the reboot operation]] and from the storage device [[that was unlocked by the secondary OS,]] the primary OS information; and - "In any case, in accordance with principles known in to load an operating system in the hard disk drive 40 into the memory 18." [0018]; Fig. 1
boot using the primary OS information to provide the primary OS. - "In any case, in accordance with principles known in the art, during power-on the processor 12 executes a basic input/output system (BIOS) program that may be stored in the memory 18, to load an operating system in the hard disk drive 40 into the memory 18." [0018]; Fig. 1
Davis does not explicitly teach where the system is implemented in a server device.
However, in analogous art for computer security, Gupta teaches:
a server device that is coupled to the key management system via a network; wherein the server device includes: - "In an embodiment, the IHS 208 is a server IHS such as...[0016]; Fig. 2B. "A storage device security system includes a server that is coupled to a storage device, a storage controller, a configuration IHS, and a remote access controller." (Abstract). "The remote access controller also receives a security key from the configuration IHS over a network." (Abstract); a storage device; a remote access controller device; and - "A storage device security system includes a server that is coupled to a storage device, a storage controller, a configuration IHS, and a remote access controller." (Abstract); a Basic Input/Output System (BIOS) that is coupled to the storage device and the remote access controller, - BIOS 214 (Fig. 2b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis with Gupta's teachings because doing so would provide 
Davis et al. do not explicitly teach where a BIOS is configured, during server device initialization operations, to: send, to the remote access controller device, a request to unlock the storage device using a storage device locking key stored in the key management system;
However, in analogous art for computer security, Toda teaches:
"Next, having received the unlock command 300 (request) from the BIOS 23 of the host device 2 (S203), the storage controller 12 (remote access controller) acquires the basic unlock information 311 (key) stored in the basic area 310 of the unlock command 300 (S204) (key management system)." [0051]
"The basic unlock information 311 may be, for example, a password." [0030]
"The various modules of the systems described herein can be implemented as...components on one or more computers, such as servers." [0061]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis and Gupta with Toda's teachings because doing so would provide Davis/Gupta's system with the ability to facilitate unlocking of a storage device, as suggested by Toda [0053].
Davis et al. do not explicitly teach a secondary OS that is configured to: unlock, using the storage device locking key, the storage device; and perform, subsequent to unlocking the storage device, a reboot operation; the storage device that was unlocked by the secondary OS.
However, in analogous art for computer security, Cox teaches:
if the applications/operating system 114 issues a TCG drive unlock command to the storage device 112 through the interface 116, the logic 120 processes the command (e.g., ensures that the host has properly proven its identity, such as by providing a proper password with the drive unlock command, and unlocks appropriate portions of the storage media 118, if any) and responds with the results of the attempted drive unlock operation." [0019]; Fig. 1
"For example, in some implementations of an S5 Power on Reset operation, the applications/operating system 114 (e.g., using a boot kernel, software and data stored in a shadow master boot record or shadow MBR) is responsible for unlocking the storage device 112 prior to rebooting to the main operating system." [0021]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis, Gupta and Toda with Cox's teachings because doing so would provide Davis/Gupta/Toda's system with the ability to better manage security of a storage device, as suggested by Cox [0001].

With respect to claim 4, Davis teaches, 
wherein the secondary OS is a hidden, secure, embedded operating system. - "The secure O.S. may be located on the HDD using a logical block address (LBA) in a master boot record (MBR) sector of the HDD." [0010]. "In non-limiting implementations, the secure O.S. may be placed in a separate partition on the HDD." [0029]

With respect to claim 6, Davis teaches,
wherein the BIOS is configured, during the [[server]] device initialization operations, to: change, in response to the storage device not being unlocked, a boot order for the [[server]] device, wherein the changed boot order causes the BIOS to retrieve the secondary OS information for providing the secondary OS. - "The power-on password will either be successful or not in unlocking the HDD." [0022]. "...In contrast, if the HDD cannot be unlocked at decision diamond 62, alternate sources of the secure O.S. are accessed at block 66. For instance, the BIOS may be executed to locate the secure O.S. (secondary OS) on an optical disk in the optical drive 42 (FIG. 1), or on a network over the modem 44 (FIG. 1). The network can be accessed using the "preboot execution environment" (PXE) function of the BIOS." [0023]. Secure O.S. instructions are interpreted as secondary OS information.
Gupta teaches a server device as noted in the mapping for claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Gupta, Toda and Cox, and in view of US 10460110 B1 - hereinafter "Allo".

With respect to claim 2, Davis et al. do not explicitly teach,
wherein the secondary OS is configured to: retrieve the storage device locking key via the network from the key management system.
However, in analogous art for computer security, Allo teaches:
"Once the OS 233 has the DIT 217, the OS 233 can determine if any other drives or bands need to be added to the DIT 217. The OS 233 can also access an encrypted key from the first secure storage area 215 to access the LKMS 204. The LKMS 204 can provide encrypted keys to access drives 230-234 or the bands listed in the DIT 217. The OS 233 can then receive the encrypted key and unlock a corresponding drive or band utilizing the encrypted key. The OS 233 can then delete the local version of the encrypted key used to unlock the drive. Once all the drives are unlocked, the OS 233 may relock the secure storage 215 via the TPM 225 and then hand over control of the server 202 to the BIOS to implement the native operating system." (col. 6:50-62)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis, Gupta, Toda and Cox with Allo's teachings because doing so would provide Davis/Gupta/Toda/Cox's system with the ability to improve the security of computers, data storage devices, and servers, as suggested by Allo (Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Gupta, Toda and Cox, and in view of US 7082615 B1 - hereinafter "Ellison".

With respect to claim 3, Davis et al. do not explicitly teach,
wherein the secondary OS is configured to: retrieve an encrypted storage device locking key from a BIOS storage system; and
decrypt the encrypted storage device locking key to provide the storage device locking key.
However, in analogous art for computer security, Ellison teaches:
"When the platform 200 is first powered up, a random number is generated upon which the protected private key 204 is based. The protected private key 204 can then be stored in the multiple key storage 164 of the non-volatile flash memory 160. The feature of the protected Only the OS nub 16 can retrieve and decrypt the encrypted private key for subsequent use." (col. 8:53-60)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis, Gupta, Toda and Cox with Ellison's teachings because doing so would provide Davis/Gupta/Toda/Cox's system with the ability to protect a subset of a software environment, as suggested by Ellison (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Gupta, Toda and Cox, and in view of US 8332928 B2 - hereinafter "Ibrahim".

With respect to claim 5, Davis teaches,
wherein the BIOS is configured, during the server device initialization operations, to: retrieve the secondary OS information from a BIOS storage system; and - "The power-on password will either be successful or not in unlocking the HDD." [0022]. "...In contrast, if the HDD cannot be unlocked at decision diamond 62, alternate sources of the secure O.S. are accessed at block 66. For instance, the BIOS may be executed to locate the secure O.S. (secondary OS) on an optical disk in the optical drive 42 (FIG. 1), or on a network over the modem 44 (FIG. 1). The network can be accessed using the "preboot execution environment" (PXE) function of the BIOS." [0023] Secure O.S. instructions are interpreted as secondary OS information.
wherein the BIOS is configured, during the [[server]] device initialization operations, to: [[use a secure boot certificate to securely]] boot the secondary OS using the secondary OS information. - "The present invention recognizes that a secure O.S. can be booted from an as secondary OS information.
Davis et al. do not explicitly teach where the BIOS is configured to use a secure boot certificate to securely boot an operating system.
However, in analogous art for computer security, Ibrahim teaches:
"13. A computer system, comprising: system hardware comprising: a basic input output system (BIOS) configured to perform a system initialization of the computer system and configured to complete a boot of the computer system to initiate an operating system of the computer system only with a valid local attestation certificate;" (claim 13)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis, Gupta, Toda and Cox with Ibrahim's teachings because doing so would provide Davis/Gupta/Toda/Cox's system with the ability to facilitate access to computing resources, as suggested by Ibrahim (col. 1:14-16).
Gupta teaches a server device as noted in the mapping for claim 1.

Claims 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070005951 A1 - hereinafter "Davis", in view of US 20100106928 A1 - hereinafter "Toda", and in view of US 20110307709 A1- hereinafter "Cox".

With respect to claim 7, Davis teaches,
An Information Handling System (IHS), comprising:
a processing system; and - Fig. 1.
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a Basic Input/Output System (BIOS) that is configured, during initialization operations, to - "In any case, in accordance with principles known in the art, during power-on the processor 12 executes a basic input/output system (BIOS) program that may be stored in the memory 18, to load an operating system in the hard disk drive 40 into the memory 18." [0018]; Fig. 1
send, [[to a remote access controller device]], a request to unlock a storage device using a storage device locking key that is stored in a key management system; - "In response, the logic moves to block 54, wherein the BIOS is executed to retrieve the power-on password from solid state memory in, e.g., a trusted platform module of the computer, or in the non-volatile memory (key management system), or in CMOS, etc. If, at decision diamond 56, it is determined that the HDD is not locked with an HDD password, the logic accesses the secure O.S. on the HDD at block 58 and subsequently operates in accordance with secure O.S. procedures known in the art. On the other hand, when the HDD is protected by an HDD password (key), the logic flows to block 60 to send the power-on password to the HDD." [0021]; Fig. 2. "In one non-limiting implementation, the power-on password and HDD password are the same..." [0022]
retrieve, in response to the storage device not being unlocked, secondary OS information for providing a secondary OS; - "The power-on password will either be successful or not in unlocking the HDD." [0022]. "...In contrast, if the HDD cannot be unlocked at decision diamond 62, alternate sources of the secure O.S. are accessed at block 66. For instance, the BIOS may be executed to locate the secure O.S. (secondary OS) on an optical disk in the optical drive 42 (FIG. 1), or on a network over the modem 44 (FIG. 1). The network can be accessed using the "preboot execution environment" (PXE) function of the BIOS." [0023]. Secure O.S. instructions are interpreted as secondary OS information.
boot using the secondary OS information to provide the secondary OS that is configured to: - "The present invention recognizes that a secure O.S. can be booted from an optical disk in an optical disk drive or from a remote storage over a network..." [0005]. Secure O.S. instructions are interpreted as secondary OS information.
retrieve the storage device locking key; - "The secure O.S. may then be used for various purposes known in the art, such as resetting the power-on password in response to a successful reply to a challenge." [0023]. "In one non-limiting implementation, the power-on password and HDD password (key) are the same..." [0022]
retrieve, [[following the reboot operation]] and from the storage device [[that was unlocked by the secondary OS,]] the primary OS information; and - "In any case, in accordance with principles known in the art, during power-on the processor 12 executes a basic input/output system (BIOS) program that may be stored in the memory 18, to load an operating system in the hard disk drive 40 into the memory 18." [0018]; Fig. 1
boot using the primary OS information to provide the primary OS. - "In any case, in accordance with principles known in the art, during power-on the processor 12 executes a basic input/output system (BIOS) program that may be stored in the memory 18, to load an operating system in the hard disk drive 40 into the memory 18." [0018]; Fig. 1
Davis does not explicitly teach where a Basic Input/Output System (BIOS) that is configured, during initialization operations, to: send, to a remote access controller device, a request to unlock a storage device using a storage device locking key that is stored in a key management system;
However, in analogous art for computer security, Toda teaches:
"Next, having received the unlock command 300 (request) from the BIOS 23 of the host device 2 (S203), the storage controller 12 (remote access controller) acquires the basic unlock information 311 (key) stored in the basic area 310 of the unlock command 300 (S204) (key management system)." [0051]
"The basic unlock information 311 may be, for example, a password." [0030]
"The various modules of the systems described herein can be implemented as...components on one or more computers, such as servers." [0061]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis with Toda's teachings because doing so would provide Davis' system with the ability to facilitate unlocking of a storage device, as suggested by Toda [0053].
Davis et al. do not explicitly teach a secondary OS that is configured to: unlock, using the storage device locking key, the storage device; and perform, subsequent to unlocking the storage device, a reboot operation; the storage device that was unlocked by the secondary OS.
However, in analogous art for computer security, Cox teaches:
"For example, if the applications/operating system 114 issues a TCG drive unlock command to the storage device 112 through the interface 116, the logic 120 processes the command (e.g., ensures that the host has properly proven its identity, such as by providing a proper password with the drive unlock command, and unlocks appropriate portions of the storage media 118, if any) and responds with the results of the attempted drive unlock operation." [0019]; Fig. 1
"For example, in some implementations of an S5 Power on Reset operation, the applications/operating system 114 (e.g., using a boot kernel, software and data stored in a shadow master boot record or shadow MBR) is responsible for unlocking the storage device 112 prior to rebooting to the main operating system." [0021]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis and Toda with Cox's teachings because doing so would provide Davis/Toda's system with the ability to better manage security of a storage device, as suggested by Cox [0001].

With respect to claims 10 and 17, Davis teaches,
wherein the secondary OS is a hidden, secure, embedded operating system. - "The secure O.S. may be located on the HDD using a logical block address (LBA) in a master boot record (MBR) sector of the HDD." [0010]. "In non-limiting implementations, the secure O.S. may be placed in a separate partition on the HDD." [0029]

With respect to claims 13 and 20, Davis teaches,
wherein the BIOS is configured, during the initialization operations, to: change, in response to the storage device not being unlocked, a boot order, wherein the changed boot order causes the BIOS to retrieve the secondary OS information for providing the secondary OS. - "The power-on password will either be successful or not in unlocking the HDD." [0022]. "...In contrast, if the HDD cannot be unlocked at decision diamond 62, alternate sources of the secure O.S. are accessed at block 66. For instance, the BIOS may be executed to locate the secure O.S. (secondary OS) on an optical disk in the optical drive 42 (FIG. 1), or on a network over the modem 44 (FIG. 1). The network can be accessed using the "preboot execution environment" (PXE) function of the BIOS." [0023]. Secure O.S. instructions are interpreted as secondary OS information.

With respect to claim 14, Davis teaches,
A method for providing device unlocking via a secondary Operating System (OS), comprising:
These limitations are rejected for the same reasons given for analogous claim 7.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Toda and Cox, and in view of US 10460110 B1 - hereinafter "Allo".

With respect to claims 8 and 15, Davis et al. do not explicitly teach,
wherein the secondary OS is configured to: retrieve the storage device locking key via the network from the key management system.
However, in analogous art for computer security, Allo teaches:
"Once the OS 233 has the DIT 217, the OS 233 can determine if any other drives or bands need to be added to the DIT 217. The OS 233 can also access an encrypted key from the first secure storage area 215 to access the LKMS 204. The LKMS 204 can provide encrypted keys to access drives 230-234 or the bands listed in the DIT 217. The OS 233 can then receive the encrypted key and unlock a corresponding drive or band utilizing the encrypted key. The OS 233 can then delete the local version of the encrypted key used to unlock the drive. Once all the drives are unlocked, the OS 233 may relock the secure storage 215 via the TPM 225 and then hand over control of the server 202 to the BIOS to implement the native operating system." (col. 6:50-62)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis, Toda and Cox with Allo's teachings because doing so would provide Davis/Toda/Cox's system with the ability to improve the security of computers, data storage devices, and servers, as suggested by Allo (Abstract).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Toda and Cox, and in view of US 7082615 B1 - hereinafter "Ellison".

With respect to claims 9 and 16, Davis et al. do not explicitly teach,
wherein the secondary OS is configured to: retrieve an encrypted storage device locking key from a BIOS storage system; and
decrypt the encrypted storage device locking key to provide the storage device locking key.
However, in analogous art for computer security, Ellison teaches:
"When the platform 200 is first powered up, a random number is generated upon which the protected private key 204 is based. The protected private key 204 can then be stored in the multiple key storage 164 of the non-volatile flash memory 160. The feature of the protected private key 204 is that it cannot be calculated from its associated public key 205. Only the OS nub 16 can retrieve and decrypt the encrypted private key for subsequent use." (col. 8:53-60)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis, Toda and Cox with Ellison's teachings because doing so would provide Davis/Toda/Cox's system with the ability to protect a subset of a software environment, as suggested by Ellison (Abstract).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Toda and Cox, and in view of US 8332928 B2 - hereinafter "Ibrahim".

With respect to claims 11 and 18, Davis teaches,
wherein the BIOS is configured, during the initialization operations, to: retrieve the secondary OS information from a BIOS storage system; and - "The power-on password will either be successful or not in unlocking the HDD." [0022]. "...In contrast, if the HDD cannot be unlocked at decision diamond 62, alternate sources of the secure O.S. are accessed at block 66. For instance, the BIOS may be executed to locate the secure O.S. (secondary OS) on an optical disk in the optical drive 42 (FIG. 1), or on a network over the modem 44 (FIG. 1). The network can be accessed using the "preboot execution environment" (PXE) function of the BIOS." [0023] Secure O.S. instructions are interpreted as secondary OS information.
wherein the BIOS is configured, the device initialization operations, to: [[use a secure boot certificate to securely]] boot the secondary OS using the secondary OS information. - "The present invention recognizes that a secure O.S. can be booted from an optical disk in an optical disk drive or from a remote storage over a network..." [0005]. Secure O.S. instructions are interpreted as secondary OS information.
Davis et al. do not explicitly teach where the BIOS is configured to use a secure boot certificate to securely boot an operating system.
However, in analogous art for computer security, Ibrahim teaches:
"13. A computer system, comprising: system hardware comprising: a basic input output system (BIOS) configured to perform a system initialization of the computer system and configured to complete a boot of the computer system to initiate an operating system of the computer system only with a valid local attestation certificate;" (claim 13)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis, Toda and Cox with Ibrahim's teachings because doing so would provide Davis/Toda/Cox's system with the ability to facilitate access to computing resources, as suggested by Ibrahim (col. 1:14-16).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Toda, Cox, and Ibrahim, and in view of US 20160328300 A1 - hereinafter "Rahardjo".

With respect to claims 12 and 19, Davis et al. do not explicitly teach,
wherein the BIOS storage system is a Serial Peripheral Interface (SPI) storage device.
However, in analogous art for bootstrapping, Rahardjo teaches:
"Complex programmable logic device (CPLD) 121 is connected to chipset 120 via connections 128. Basic input/output system ( BIOS) serial peripheral interface (SPI) flash memory 127 is connected to chipset 120 via connection 196." [0023]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Davis, Toda, Cox and Ibrahim with Rahardjo's teachings because doing so would provide Davis/Toda/Cox/Ibrahim's system with the ability to facilitate BIOS recovery, as suggested by Rahardjo [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192